White, J.
Appeal from an order of the Family Court of Fulton County (Jung, J.), entered October 26, 1994, which granted petitioner’s application, in a proceeding pursuant to Family Court Act article 6, for a modification of respondent’s visitation rights.
Upon respondent’s failure to appear in response to the petition for modification of the visitation provisions of Family Court’s order entered January 7, 1994, an inquest was held and thereafter Family Court issued an order curtailing respondent’s visitation rights. Respondent appeals.
The appeal is dismissed as it is well settled that a party cannot appeal from an order entered upon default, the proper procedure being to move to vacate the default and, if necessary, appeal from the denial of that motion (see, Matter of Ashley X., 200 AD2d 911; Matter of Geraldine Rose W., 196 AD2d 313, 317, lv dismissed 84 NY2d 967; see also, CPLR 5015, 5511).
Cardona, P. J., Casey, Peters and Spain, JJ., concur. Ordered that the appeal is dismissed, without costs.